TERM SHEET
RE: STOCK PURCHASE AGREEMENT

THIS AGREEMENT IS MADE BETWEEN Joseph Petito, (“SELLER”) with offices at 53 West
Hills Road, Huntington Station, NY 11746, President, CEO, Chairman of the Board
of Directors and principal shareholders of Orion Diversified Technologies, Inc.
a New Jersey publicly held company (“ORDT”) and the Sackler Group II, Inc., with
offices at 125 Michael Drive, Suite 101, Syosset, NY, 11791, (“BUYER”).

RECITLES

SELLER, is the legal and or equitable owner of approximately 960,000 shares of
ORDT in varying denominations. None of the certificates have a 144 legend except
a certificate in the approximate denomination of 604,434 shares which as been in
the possession of SELLER for more than five (5) years and the same removed upon
request of the holder and the consent of ORDT.

BUYER wishes to purchase the aforementioned shares and realizes that said shares
have little to no value, as ORDT is a shell corporation without assets.

SELLER agrees to convey the shares to the BUYER on the following terms:

For, and in consideration of the following, let it be agreed between the SELLER
and BUYER as hereinafter set forth:

1. SELLER agrees to transfer the following shares to BUYER (960,000 approx.)

2. BUYER will pay to SELLER, or its designee, $30,000 within 72 hours from
execution of this Term Sheet and $210,000 at Closing which is set for on or
about June 21, 2001, and the sum of $10,000 upon delivery of all warrants
(approx. 983,000) in SELLER’S or affiliated party or parties, name.

3. At Closing, BUYER will appoint up to 3 directors and upon being sworn in,
SELLER and Erwin Lampert, current board member, will resign. SELLER will resign
as President and CEO.

4. SELLER will deliver all records of ORDT in his possession to the BUYER or
BUYER'S assignees.

5. SELLER agrees to render any assistance that might be required for the
reorganization of ORDT.

6. SELLER agrees not to issue any stock or cause ORDT to borrow from the date of
this Agreement and date of Closing with the following exceptions:

A. 10,000 restricted shares to William Abrahams, CPA in full compensation for
services rendered to ORDT.

10,000 shares to Thomas Glendall, Mr. Glendall purchased 10,000 shares from
SELLER in 1997 and SELLER was to reimburse himself for same, which SELLER did
not. Glendall paid $25,000 for the shares, which SELLER used to pay a finance
firm in order to issue a commitment. The Glendall certificate has been lost and
the issuance of a new certificate will resolve any problems.

7. This deal is subject to due diligence by the Sackler Group II, Inc.

8. In the event closing does not take place, SELLER with return the $30,000
deposit within 90 days of receipt of notification by the Sackler Group II, Inc.
Notification will be sent via certified mail, return receipt requested.

REPRESENTATIONS

In connection with the purchase by the BUYER as of the date hereof of one or
more of the shares being offered by the SELLER, and delivery of the shares to
the BUYER, the BUYER and its assignees hereby represent, warrant and agree with
the SELLER as follows with respect to the shares:

The BUYER will be acquiring the shares described above as well as any
Convertible shares for the BUYER’s own account for investment purposes only and
not with a view to, or for resale in connection with any distribution thereof
for purposes of the Securities Act of 1933, as amended (the “Act”). The BUYER is
familiar with the meaning of such representation and covenants and understands
the restrictions which are imposed thereby. More specifically, but without
limitations, the BUYER understands that in view of the Securities and Exchange
Commission (“SEC”), one who requires securities for investment is not exempt
from the registration requirements of, if the BUYER merely acquires such
securities for resale upon the occurrence or nonoccurrence of some predetermined
event or for holding for a fixed determinable period in the future.

The BUYER understands that all shares have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bonafide nature of the BUYER’s investment intent as
expressed herein. In this connection, the BUYER understands that, in the view of
the SEC, the statutory basis for such exemption may be unavailable if the
BUYER’s representation was predicated solely upon a present intention to hold
the shares for the minimum capital gains period specified under tax statutes,
for a deferred sale, for or until an increase or decrease in the market price of
the shares, or for a period of one year or any fixed period in the future.

The BUYER further understands that the shares must be held indefinitely unless
subsequently registered under the Act or unless an exemption from registration
is otherwise available. Moreover, the BUYER understands that ORDT is under no
obligation to register the shares.

The BUYER is familiar with the provisions of Rule 144, promulgated under the
Act, which, in substance, permits the limited public resale of “restricted”
securities acquired, directly or indirectly, from the issuer thereof (or from an
affiliate of such issuer), in a nonpublic offering subject to the satisfaction
of certain conditions.

5. The BUYER further understands that at the time the BUYER wishes to sell any
shares, there may be no public market upon wishes to make a sale, and that, even
if such a public market exists, ORDT may not be satisfying the current public
information requirements of Rule 144, and that, in such an event, the BUYER
would be precluded from publicly selling the shares under Rule 144 even if the
minimum holding period is satisfied.

AGREED TO AND ACCEPTED this 6th day of June, 2001.

Orion Diversified Technologies, Inc.

/s/ Joseph Petito
By: Joseph Petito
Its: Chief Executive Officer

The Sackler Group II Inc.
/s/ David Sackler
By: David Sackler
Its: President

